Citation Nr: 1450303	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-09 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mechanical lower back pain, to include degenerative disc disease.

2. Entitlement to service connection for mechanical lower back pain, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and friend 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 2001 to May 14, 2001 with Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an March 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed September 2004 rating decision, the RO denied service connection for lower back pain secondary to bilateral knee pain on the basis that there was no current medical finding of mechanical lower back pain and no relationship between any pain and the Veteran's service-connected bilateral knee disability.

2.  The evidence added to the record since the September 2004 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for mechanical lower back pain secondary to the Veteran's service-connected bilateral knee and bilateral pes planus disabilities.

3.  Affording the Veteran the benefit of the doubt, her mechanical lower back pain to include her degenerative disc disease was caused or aggravated by her service-connected bilateral knee and bilateral pes planus disabilities.


CONCLUSION OF LAW

1.  The September 2004 rating decision denying service connection for mechanical lower back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for mechanical lower back pain has been submitted and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for mechanical lower back pain to include degenerative disc disease secondary to service-connected bilateral knee and bilateral pes planus disabilities are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's request to reopen her claim for service connection for lower back pain and granting service connection for lower back pain to include degenerative disc disease, there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Veteran was denied service connection in a September 2004 rating decision because there was no competent evidence that the Veteran had a lower back disability.  The Veteran has since submitted evidence in the form of an October 2012 VA examination wherein a VA examiner recorded a diagnosis of degenerative disc disease.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, supra. 

The diagnosis of degenerative disc disease is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, due to the prior lack of evidence showing a diagnosis, this evidence of a diagnosis is not only new evidence, it is material because it resolves an element that was previously not shown, a current disability.  See Shade, supra. 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for mechanical lower back pain to include degenerative disc disease is reopened.  38 U.S.C.A. § 5108 (West 2002).  

Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that her mechanical lower back pain is caused by her service-connected bilateral knee and pes planus disabilities.

The Board notes that the Veteran has the current disability of degenerative disc disease as noted in her most recent October 2012 VA examination.

Regarding the issue of a relationship between her low back disability and her service-connected disabilities, the Board notes that in a June 2006 VA treatment note the Veteran's primary care physician stated that he "suspect[ed] that the Veteran musculoskeletal[sic] alignment issues [were] associated with her pes planus."  In December 2007 the same physician noted "IMP: Chronic lower back pain- prior assessment have related the pain to probable misalignment related to her pes planus."  This was corroborated in a October 2010 VA Ambulatory Care treatment wherein a VA clinician noted the Veteran has "secondary lbp [lower back pain] because of standing off balance favoring her R knee, ankle and foot."  This conclusion is further underscored in a January 2012 MRI report of the Veteran's spine wherein the ordering clinician noted the MRI was necessary because of "lordosis pain due to flat feet."  Importantly, the clinician also noted that the Veteran had a "Clinical History: Lordosis, pain due to flat feet."  Finally, a private examiner's letter in July 2014 offered the opinion that the "Veteran's painful condition of the feet and knee can cause altered gait mechanics - that- if not corrected - can lead to hip and back pain as it appears to have done in this case."  (emphasis added).  The Board finds that this evidence of a positive relationship between the Veteran's service-connected bilateral knee and bilateral pes planus disabilities is prohibitive.  In so finding, the Board acknowledges that both the VA clinicians and private examiner provide reasoned conclusion for their opinions from the Veteran's medical history and their references to the biomechanics of the body. 

In considering the foregoing, the Board finds that all the criteria for service connection on a secondary basis are met, and service connection is warranted for the Veteran's mechanical lower back pain, to include degenerative disc disease, as secondary to her service-connected bilateral knee and bilateral pes planus disabilities. 


ORDER

New and material evidence having been received, the request to reopen the previously denied claim for service connection for mechanical lower back pain to include degenerative disc disease, is granted.  

Entitlement to service connection for a mechanical lower back pain to include degenerative disc disease, secondary to bilateral knee and bilateral pes planus disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


